Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered July 12, 2000, convicting defendant, upon his plea of guilty, of six counts of robbery in the first degree, and sentencing him to six concurrent terms of 17 years, unanimously affirmed.
The record establishes that defendant entered his guilty plea knowingly, voluntarily and intelligently. We conclude that the claimed deficiency in defendant’s factual allocution does not cast significant doubt on his guilt or on the voluntariness of his plea. The fact that the allocution suggested a potential affirmative defense does not require a different result. Therefore, the exception to the preservation requirement is not applicable (see People v Toxey, 86 NY2d 725 [1995]), and we decline to review defendant’s unpreserved claim in the interest of justice. Were we to review this claim, we would find no basis for reversal.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Andrias, Rosenberger and Williams, JJ.